[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-15487               MAY 30, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                            D.C. Docket No. 8:10-cv-00714-SDM-AEP



CHRISTOPHER J. KALISHEK,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (May 30, 2012)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Christopher Kalishek appeals the district court’s order affirming the
Commissioner’s administrative denial of his applications for a period of disability

and Disability Insurance Benefits (“DIB”), 42 U.S.C. § 405(g). On appeal,

Kalishek first argues that the administrative law judge (“ALJ”) did not make

detailed findings or seriously discuss whether his impairment met Listing 1.02A,

regarding major dysfunction of a joint or joints, in the Listing of Impairments

(“Listings”). He contends that he was not able to effectively ambulate, as required

by Listing 1.02A. He argues that his position was supported by the medical

evidence, including an opinion from his treating physician that was submitted to

the Appeals Council after the ALJ had issued his decision. Secondly, Kalishek

argues that the ALJ erred in finding him not credible because his testimony and

statements as to the intensity, persistence, and limiting effects of his pain were not

inconsistent.

                                          I.

      We review de novo the district court’s decision as to whether substantial

evidence supports the ALJ’s decision. Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (quotation omitted).

                                          2
      Normally, we review the decision of the ALJ as the Commissioner’s final

decision when the ALJ denies benefits and the Appeals Council denies review of

the ALJ’s decision. Id. However, “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that

new evidence renders the denial of benefits erroneous.” Ingram v. Comm’r of Soc.

Sec., 496 F.3d 1253, 1262, 1266 (11th Cir. 2007).

      A person is disabled under the Social Security Act if they have the “inability

to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or is expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). The agency uses a five-step

sequential evaluation process when determining whether a claimant is disabled.

See 20 C.F.R. § 404.1520. First, if the claimant is performing substantial gainful

activity, the claimant is not disabled. Id. § 404.1520(a)(4)(i). If not, then the

Commissioner considers the medical severity of the claimant’s impairments at the

second step. Id. § 404.1520(a)(4)(ii). At the third step, if the Commissioner

determines that the claimant’s impairment or combination of impairments meets or

equals a listed impairment, then the claimant is considered disabled, regardless of

the claimant’s age, education, or work experience. Id. § 404.1520(a)(4)(iii), (d).

                                           3
If not, at the fourth step, the Commissioner considers the claimant’s residual

functional capacity and ability to perform past relevant work. Id.

§ 404.1520(a)(4)(iv). If the claimant cannot perform any past relevant work, the

Commissioner then determines, at the fifth step, whether the claimant, based on

their residual functional capacity, age, education, and work experience, can make

an adjustment to other work. Id. § 404.1520(a)(4)(v). If the Commissioner finds

that the claimant can make such an adjustment, then the Commissioner will find

that the claimant is not disabled. Id.

      The claimant has the burden of proving that an impairment meets or equals

a listed impairment. Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991). To

“meet” a Listing, a claimant must have a diagnosis included in the Listings and

must provide medical reports documenting that the conditions meet the specific

criteria of the Listings and the duration requirement. 20 C.F.R. § 404.1525(a)-(d);

Wilson, 284 F.3d at 1224. To “medically equal” a Listing, the medical findings

must be “at least equal in severity and duration to the criteria of any listed

impairment.” 20 C.F.R. § 404.1526(a); Wilson, 284 F.3d at 1224. If a claimant

has more than one impairment, and none meets or equals a listed impairment, the

Commissioner reviews the impairments’ symptoms, signs, and laboratory findings

to determine whether the combination is medically equal to the criteria of any

                                           4
listed impairment. Id. An impairment that meets only some of the criteria of a

Listing, no matter how severely, does not qualify. 20 C.F.R. § 416.925(c)(3). The

ALJ’s finding as to whether a claimant meets a listed impairment may be implied

from the record. Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th Cir. 1986).

Furthermore, while the ALJ must consider the Listings in making its disability

determination, “it is not required that the [ALJ] mechanically recite the evidence

leading to [its] determination.” Id.

      Listing 1.02A defines major dysfunction of a joint or joints as being

characterized by: (1) “gross anatomical deformity,” which includes subluxation

(malpositioning of a bone), contracture, bony or fibrous anklyosis, or instability;

(2) chronic joint pain and stiffness with signs of either limitation of motion or

other abnormal motion of the affected joint or joints; (3) findings on “appropriate

medically acceptable imaging” of either joint space narrowing, bony destruction,

or anklyosis of the affected joint or joints; and (4) the involvement of one major

peripheral weight-bearing joint, such as the knee, hip, or ankle, resulting in an

inability to ambulate effectively, as defined in Listing 1.00B2b. 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 1.02A. The inability to ambulate effectively is defined as “an

extreme limitation of the ability to walk,” or an impairment that “interferes very

seriously with the individual’s ability to independently initiate, sustain, or

                                           5
complete activities.” Id. § 1.00B2b(1). The inability to ambulate effectively is

also generally defined as having insufficient functioning of the lower extremities

such that the claimant cannot independently ambulate without the use of a

hand-held assistive device “that limits the functioning of both upper extremities.”

Id. To be able to ambulate effectively, claimants:

      [M]ust be capable of sustaining a reasonable walking pace over a
      sufficient distance to be able to carry out activities of daily living.
      They must have the ability to travel without companion assistance to
      and from a place of employment or school. Therefore, examples of
      ineffective ambulation include, but are not limited to, the inability to
      walk without the use of a walker, two crutches or two canes, the
      inability to walk a block at a reasonable pace on rough or uneven
      surfaces, the inability to use standard public transportation, the
      inability to carry out routine ambulatory activities, such as shopping
      and banking, and the inability to climb a few steps at a reasonable
      pace with the use of a single hand rail. The ability to walk
      independently about one’s home without the use of assistive devices
      does not, in and of itself, constitute effective ambulation.

Id. § 1.00B2b(2).

      Normally, the opinion of a treating physician must be given substantial or

considerable weight unless “good cause” is shown to the contrary. Crawford,

363 F.3d at 1159. A treating physician’s report may be discounted when it is not

accompanied by objective medical evidence or is wholly conclusory. Id.

      Upon review of the record and consideration of the parties’ briefs, we

affirm. This record reflects that substantial evidence supports the agency’s

                                          6
conclusion that Kalishek did not meet Listing 1.02A because, in light of the

medical evidence and Kalishek’s own testimony, the ALJ reasonably could have

concluded that Kalishek could effectively ambulate. Furthermore, the additional

opinions submitted by Kalishek’s treating physician after the ALJ had rendered its

decision do not render the ALJ’s findings erroneous because the opinions were

wholly conclusory and unaccompanied by any objective medical evidence.

                                          II.

      When a claimant testifies to subjective complaints of pain, the ALJ must

clearly articulate adequate reasons for discrediting the claimant’s allegations of

disabling symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

Failure to articulate the reasons for discrediting such testimony mandates that the

testimony, as a matter of law, be accepted as true. Cannon v. Bowen, 858 F.2d

1541, 1545 (11th Cir. 1988). However, if the ALJ clearly articulates adequate

reasons for its finding, and there is substantial supporting evidence in the record,

we will not disturb the credibility finding on review. Foote v. Chater, 67 F.3d

1553, 1562 (11th Cir. 1995). An ALJ is allowed to consider a claimant’s daily

activities when determining whether a claimant’s testimony regarding symptoms

such as pain is not credible, as well as whether medication helped the claimant’s

condition. See 20 C.F.R. § 404.1529(c)(3)(i), (iv). Furthermore, the ALJ may

                                          7
consider the claimant’s demeanor and appearance at the hearing in evaluating

credibility. Macia v. Bowen, 829 F.2d 1009, 1011 (11th Cir. 1987). The ALJ’s

consideration of the claimant’s demeanor, however, must not be the sole

consideration in making a credibility determination. Norris v. Heckler, 760 F.2d

1154, 1158 (11th Cir. 1985).

      Because the ALJ clearly articulated reasons in support of its finding that

Kalishek was not credible, and those reasons are supported by substantial

evidence, we will not disturb the ALJ’s credibility finding.

      AFFIRMED.




                                         8